DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/01/2020, with a request for continued examination filed 12/02/2020.
Claims 1 and 3-31 are pending.
Claims 1, 20, and 29 are amended.
Claim 31 is added.

Examiner Comment Regarding Transfer of Application Examination 
It is noted that the instant Application has been transferred from Examiner Brian T. McMenemy to Examiner Emilio Saavedra after the Action dated 07/02/2020. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/02/2020 and 03/09/2021.


Response to Arguments

Applicant’s arguments, filed 10/01/2020, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.
As regards Applicant’s arguments against Ramamurthy and Matan on pages 12-13 of the arguments, the current Examiner finds said arguments unpersuasive for the reasons outlined by the previous Examiner (Brian McMenemy) in the response to arguments in the Office Action dated 07/02/2020. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. US PG Publication 20150121113 (hereinafter Ramamurthy) in view of Lundstrom et al. US PG Publication 20190280521 (hereinafter Lindstrom) further in view of Matan et al. US PG Publication 20180366978 (hereinafter Matan), in further view of US Patent Publication No. 2020/0051184 to Barbour (hereinafter Barbour), and in further view of US Patent Publication No. 2016/0011617 to Liu et al., (hereinafter Liu):

               In regards to claim 1, Ramamurthy discloses:
 A system comprising:
                a plurality of computing systems, wherein the plurality of computing systems receive…power from a…power source, [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72] “The power sources are configured to deliver power via a power delivery bus 550. One or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that a 
a first controller configured to control a first set of computing systems of the plurality of computing systems [[Ramamurthy, FIG. 3, FIG. 5, Para. 32, Para. 57, Para. 72-73 & Para. 111] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources. Elastic power allocation can be used for orchestration and control purposes. The enabling of one or more power sources can provide power for a data center rack. Each rack can include one or more power sources that can be connected to the power loads in the rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it is interpreted that a first controller (520) is configured to control a first set of computing systems (i.e. servers of a rack 320, FIG. 3) of the plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3). Wherein, it is interpreted that the first controller is configured to control power (i.e. activate/deactivate) to servers located in the first rack (320) which subsequently is interpreted as controlling a first set of computing systems]
a second controller configured to control a second set of computing systems of the plurality of computing systems; and [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72-73] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources.  The enabling of one or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it interpreted that a second controller (522) is configured to control a second set of computing systems (i.e. servers of rack 322, FIG. 3) of the plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3). Wherein, it is 
a third controller communicatively coupled to the first controller and the second controller, wherein the third controller is configured to provide instructions to the first controller and the second controller based on…power availability at the plurality of computing systems. [[Ramamurthy, FIG. 5, FIG. 18, Para. 32, Para. 73 & Para. 122] “The power sources can be controlled to operate in a peak efficiency range. The system 1800 can be implemented in a master-leaf hierarchy, where a master controller is in communication with multiple leaf controllers. The leaf controllers can apply the control actions as directed by the master controller. The allocation of the dynamic power loads to the power sources can be thought of as elastic in that surplus power from a power source can be allocated to a power shortfall of a power load.  The power surpluses and shortfalls can occur within an IT rack, within a node, within a data center, and across datacenters.” Wherein, it is interpreted that a third controller (510, FIG. 5) is communicatively coupled to a first (520, FIG. 5) and second controller (522, FIG. 5). Wherein, it is interpreted that the third controller (510) provides instructions to a first (520) and second (522) controller based on power availability (i.e. surplus/shortfall of power) at the plurality of computing systems across the datacenter (i.e. servers of racks 320 & 322, FIG. 3)]
                But Ramamurthy is not concerned with a plurality of loads configured to receive behind the meter power from a BTM power source nor a third controller that provides instructions based on BTM resources. 
                However, Lundstrom discloses:
                a plurality of loads configured to receive behind the meter (“BTM”) power from a BTM power source [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred 
                third controller configured to provide instructions based on BTM resources [[Lundstrom, FIG. 1, Para. 34, Para. 54 & Para. 66] “Management device 103 may determine power commands based additionally or alternatively on other criteria, including information received from a supervisory management device. A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit. When a supervisory control device is available, it may determine a centralized, optimal, problem solution by gathering state information from all connected NLCUs, solving an optimization problem, and then sending control set points to each NLCU for execution on their associated load and generation devices. Each NLCU may include one or more inverter-interfaced energy resources, one or more deferrable loads and a management device. For instance, management device 103, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 as described with respect to FIG. 1 may represent one example of a NCLU.” Wherein, it is interpreted that a supervisory management device (406) is configured to provide commands/instructions based on a gathered state information representative of BTM energy resources.]
                It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Lundstrom’s behind the meter power management principles into [Lundstrom, Para. 16] 
However, Matan discloses:
and wherein the BTM power source comprises a generation station configured to generate utility-scale electrical power for supply to an electrical grid; [[Matan, FIG. 3 & Para. 72] “Consider that neighborhood 340 has multiple customer premises 350 that have local energy sources 352. With power generation at customer premises 350, neighborhood 340 and up through a connected grid can effectively become a bidirectional system where power can be delivered from the central power source to the consumers, but then the consumers can also generate excess capacity that is placed back out onto the grid. If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant.” Wherein, it is interpreted that a BTM power source comprises a generation station (352) configured to generate utility scale (i.e. excess capacity power to supplement a utility/grid) electrical power for supply to an electrical grid.] 
                It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Matan’s principles of a BTM power source configured to generate utility scale power for supply to an electrical grid into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a modular grid network that can optimally distribute power generation and power demand based on availability to and from neighboring segments. [Matan, Para. 71]

	Ramamurthy does not explicitly teach to granularly control a computing system. 
However, Barbour from the same or similar field of power availability and computing system control, teaches to granularly control a computing system (A local excess resource is used to provide energy from a local generator, that is equivalent “BTM” power, is used to power a mobile datacenter, and wherein the computing devices of the data center can be instructed to be shut off or to modify their computational effort to increase or decrease power consumption in relation to available power variations. This modification of power consumption is interpreted as granular control, and also includes changing mining activity of cryptocurrency or hashrate, voltage chamges, or clock rate (i.e frequency) changes of a processor, see P70-71, P67-68, P56, P28, P2, Barbour. Please also Note references in the relevant prior art section at the end of the instant office action further below, which similarly relate to using excess local power for datacenter/crypto mining, and which are highly relevant to the instant application’s specification, and include references avoiding paying of transmission fees and surplus energy, including solar energy, Maimon, Kewl).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating granular control, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an availbale power source (see P71, Barbour). 
	
	Ramamurthy does not explicitly teach the term “granular.”
However, Liu from the same or similar field of power management and computing systems, teaches the term “granular” (Granular control of computing resources. Liu also explicitly teaches local energy in the 100 Megawatt range, which is “utility-scale” according to the instant specification. Liu also teaches a power management system, and diverting oversupply of local generation, ramping, etc., see P124, P116, P28, P50, P57, P35, P5, P15-16, P19, P39, P75-76, P114, P122, P133, Liu. Please also Note references in the relevant prior art section of the instant office action further below, which include reference by Cavness which also mentions local power generation based on gas surplus, and includes generators in the MW range for powering mobile datacenter. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating “granular” control, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an available power source (see P71, Barbour; 124, Liu). 


	In regards to claim 3, the combination of Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above
	The combination further discloses:
	wherein the plurality of [loads] is electrically connected to a generation station at a location behind a Point of Interconnection between the generation station and an electrical grid [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that a plurality of loads (108, 110) are electrically connected to a generation station (104) at a location behind a point of interconnection (120) between the generation station (104) and an electrical grid]
computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems]

In regards to claim 4, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above
	The combination further discloses:
	wherein the BTM power received by the plurality of [loads] is electrical power produced by a generation station and transmitted to the plurality of [loads] behind the generation station’s Point of Interconnection with an electrical grid [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and transmitted (i.e. fed) to the plurality of loads (108,110) behind the generation station's point of interconnection (120) with an electrical grid.]
	a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems]

In regards to claim 5, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above:
The combination further discloses:
wherein the BTM power received by the plurality of [loads] has not passed through the one or more utility-scale generation-side meters [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and has not passed through the at least one utility scale generation side meters (120)]
wherein the plurality of [loads] is electrically connected to a generation station that is subject to metering by one or more utility-scale generation-side meter, [[Matan, FIG. 6, Para. 88 & Para. 92]   “Grid 610 represents a utility grid network on which DER aggregation is permitted. Meter 620 represents a grid meter, or a meter used within the grid to measure and charge for power delivered by the grid. System 600 includes one or more loads 640 on the consumer side of PCC 622.” Wherein, it is interpreted that the plurality of loads (640) are electrically connected to a generation station (610) that is subject to metering by one of more utility scale generation side meter (620)]
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and 

In regards to claim 6, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above:
While the combination further discloses:
	wherein the BTM power received by the plurality of [loads] is not metered by the one or more utility-scale generation-side meters. [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and has not passed through the at least one utility scale generation side meters (120)]
wherein the power received by the plurality of [loads] is received from a generation station that is subject to metering by one or more utility-scale generation-side meters, [[Matan, FIG. 6, Para. 88 & Para. 92] “Grid 610 represents a utility grid network on which DER aggregation is permitted. Meter 620 represents a grid meter, or a meter used within the grid to measure and charge for power delivered by the grid. System 600 includes one or more loads 640 on the consumer side of PCC 622.” Wherein, it is interpreted that the plurality of loads (640) are electrically connected to a generation station (610) that is subject to metering by one of more utility scale generation side meter (620)]
 computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]
	
In regards to claim 7, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above:
While the combination further discloses:
	 and wherein the BTM power received by the plurality of [loads] from the generation station is not subject to Transmission and/or Distribution charges [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and is not metered (i.e. is not subject to charges)]
wherein the plurality of [loads] is electrically connected to a generation station that supplies utility-scale power to a grid, wherein power supplied by the grid is subject to Transmission and/or Distribution charges, [[Matan, FIG. 6, Para. 88 & Para. 92] “Grid 610 represents a utility grid network on which DER aggregation is permitted. Meter 620 represents a grid meter, or a meter used within the grid to measure and charge for power delivered by the grid. System 600 includes one or more loads 640 on the consumer side of PCC 622.” Wherein, it is interpreted that the plurality of loads (640) are electrically 
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]

In regards to claim 15, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above
	The combination further discloses:
	wherein the first controller is configured to cause the first set of computing systems to increase power consumption or decrease power consumption based on instructions from the third controller, and [[Ramamurthy, FIG. 3, FIG. 5, Para. 32, Para. 57, Para. 72-73 & Para. 111] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources. Elastic power allocation can be used for orchestration and control purposes. The enabling of one or more power sources can provide power for a data center rack. Each rack can include one or more power sources that can be connected to the power loads in the rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it is interpreted that a first controller (520) is configured to cause a first set of computing systems (i.e. servers of rack 320, FIG. 3) to increase power consumption (i.e. by enabling power sources for the rack) based on instructions from a third controller (i.e. master controller)]
wherein the second controller is configured to cause the second set of computing systems to increase power consumption or decrease power consumption based on instructions from the third controller [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72-73] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources.  The enabling of one or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it interpreted that a second controller (522) is configured to cause a second set of computing systems (i.e. servers of rack 322, FIG. 3) to increase power consumption (i.e. by enabling power sources for the rack) based on instructions from a third controller (i.e. master controller)]

Claims 20 & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom, in view of Barbour,  and in further view of Liu:

               In regards to claim 20, Ramamurthy discloses:
	 A method comprising:
	receiving…power at a plurality of computing systems, [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72] “The power sources are configured to deliver power via a power delivery bus 550. One or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that a plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3) receive power from a power source (i.e. 540-546, FIG. 5)]
	wherein the plurality of computing systems receive…power from a…power source; [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72] “The power sources are configured to deliver power via a power delivery bus 550. One or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that a plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3) receive power from a power source (i.e. 540-546, FIG. 5)]
	controlling, by a first controller, a first set of computing systems of the plurality of computing systems based on first instructions from a third controller, wherein controlling the first set of computing systems includes adjusting power consumption by the first set of computing systems based on the first instructions from the third controller; and [[Ramamurthy, FIG. 3, FIG. 5, Para. 32, Para. 57, Para. 72-73 & Para. 111] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources. Elastic power allocation can be used for orchestration and control purposes. The enabling of one or more power sources can provide power for a data center rack. Each rack can include one or more power sources that can be connected to the power loads in the rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it is interpreted that a first controller (520) is configured to control a first set of computing systems (i.e. servers of a rack 320, FIG. 3) of the plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3) based on first instructions (i.e. instructions/commands between 510 & 520) received from a third controller (510). Wherein it is interpreted that the controlling includes adjusting power consumption (i.e. enabling power sources) by a first set of computing systems (i.e. servers of a rack 320, FIG. 3) based on first instructions (i.e. instructions/commands between 510 & 520) from a third controller (510)
controlling, by a second controller, a second set of computing systems of the plurality of computing systems based on second instructions from the third controller, wherein controlling the second set of computing systems includes adjusting power consumption by the second set of computing systems based on the second instructions from the third controller, [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72-73] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources.  The enabling of one or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it interpreted that a second controller (522) is configured to control a second set of computing systems (i.e. servers of rack 322, FIG. 3) of the plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3) based on second instructions (i.e. instructions/commands between 510 & 522) received from a third controller (510). Wherein it is interpreted that the controlling includes adjusting power consumption (i.e. enabling power sources) by a second set of computing systems (i.e. servers of a rack 322, FIG. 3) based on second instructions (i.e. instructions/commands between 510 & 522) from a third controller (510)]
wherein the third controller is configured to provide instructions to the first controller and the second controller based on…power availability at the plurality of computing systems. [[Ramamurthy, FIG. 5, FIG. 18, Para. 32, Para. 73 & Para. 122] “The power sources can be controlled to operate in a peak efficiency range. The system 1800 can be implemented in a master-leaf hierarchy, where a master controller is in communication with multiple leaf controllers. The leaf controllers can apply the control actions as directed by the master controller. The allocation of the dynamic power loads to the power sources can be thought of as elastic in that surplus power from a power source can be allocated to a power shortfall of a power load.  The power surpluses and shortfalls can occur within an IT rack, within a 
                But Ramamurthy is not concerned with a plurality of loads configured to receive behind the meter power from a BTM power source nor a third controller that provides instructions based on BTM resources. 
                However, Lundstrom discloses:
a plurality of loads configured to receive behind the meter (‘BTM”) power from a BTM power source [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that a plurality of loads (108, 110) are configured to receive behind the meter power from a BTM power source (104)]
loads receiving BTM power from a BTM power source [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into 
third controller configured to provide instructions based on BTM resources [[Lundstrom, FIG. 1, Para. 34, Para. 54 & Para. 66] “Management device 103 may determine power commands based additionally or alternatively on other criteria, including information received from a supervisory management device. A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit. When a supervisory control device is available, it may determine a centralized, optimal, problem solution by gathering state information from all connected NLCUs, solving an optimization problem, and then sending control set points to each NLCU for execution on their associated load and generation devices. Each NLCU may include one or more inverter-interfaced energy resources, one or more deferrable loads and a management device. For instance, management device 103, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 as described with respect to FIG. 1 may represent one example of a NCLU.” Wherein, it is interpreted that a supervisory management device (406) is configured to provide commands/instructions based on a gathered state information representative of BTM energy resources.]
                It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Lundstrom’s behind the meter power management principles into the system that uses a master controller to provide instructions to slave controllers based on power availability at a plurality of computing systems as taught by Ramamurthy would result in a system that stabilizes a local grid by leveraging high speed local measurements to ensure local measurements that could potentially vary over time are met [Lundstrom, Para. 16] 

Ramamurthy does not explicitly teach to granularly control a computing system. 
However, Barbour from the same or similar field of power availability and computing system control, teaches to granularly control a computing system (A local excess resource is used to provide energy from a local generator, that is equivalent “BTM” power, is used to power a mobile datacenter, and wherein the computing devices of the data center can be instructed to be shut off or to modify their computational effort to increase or decrease power consumption in relation to available power variations. This modification of power consumption is interpreted as granular control, and also includes changing mining activity of cryptocurrency or hashrate, voltage chamges, or clock rate (i.e frequency) changes of a processor, see P70-71, P67-68, P56, P28, P2, Barbour. Please also Note references in the relevant prior art section at the end of the instant office action further below, which similarly relate to using excess local power for datacenter/crypto mining, and which are highly relevant to the instant application’s specification, and include references avoiding paying of transmission fees and surplus energy, including solar energy).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating granular control, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an availbale power source (see P71, Barbour). 
	
	Ramamurthy does not explicitly teach the term “granular.”
However, Liu from the same or similar field of power management and computing systems, teaches the term “granular” (Granular control of computing resources. Liu also explicitly teaches local energy in the 100 Megawatt range, which is “utility-scale” according to the instant specification. Liu also teaches a power management system, and diverting oversupply of local generation, ramping, etc., see P124, P116, P28, P50, P57, P35, P5, P15-16, P19, P39, P75-76, P114, P122, P133, Liu. Please also Note references in the relevant prior art section of the instant office action further below, which include reference by Cavness which also mentions local power generation based on gas surplus, and includes generators in the MW range for powering mobile datacenter. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating “granular” control, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an available power source (see P71, Barbour; 124, Liu). 


In regards to claim 22, Ramamurthy, Lundstrom, Barbour, and Liu disclose the limitations of claim 20 as outlined above
	The combination further discloses:
	wherein the plurality of [loads] is electrically connected to a generation station at a location behind a Point of Interconnection between the generation station and an electrical grid [[Ramamurthy, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that a plurality of loads (108, 110) are electrically connected to a generation station (104) at a location behind a point of interconnection (120) between the generation station (104) and an electrical grid]
 computing systems [[Lundstrom, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]

In regards to claim 23, the combination of Ramamurthy and Lundstrom disclose the limitations of claim 20 as outlined above
The combination further discloses:
wherein the BTM power received by the plurality of [loads] is electrical power produced by a generation station and transmitted to the plurality of [loads] behind the generation station’s Point of Interconnection with an electrical grid. [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and transmitted (i.e. fed) to the plurality of loads (108,110) behind the generation station's point of interconnection (120) with an electrical grid.]
a plurality of computing systems [[Lundstrom, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]

Claims 21 & 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom, in view of Barbour, in view of Liu, and further in view of Matan:

In regards to claim 21, Ramamurthy, Lundstrom, Barbour, and Liu disclose the limitations of claim 20 as outlined above:
But the combination is not generally concerned with a BTM power source that comprises a generation station configured to generate utility scale electrical power for supply to an electrical grid
However, Matan discloses:
wherein the BTM power source comprises a generation station configured to generate utility-scale electrical power for supply to an electrical grid [[Matan, FIG. 3 & Para. 72] “Consider that neighborhood 340 has multiple customer premises 350 that have local energy sources 352. With power generation at customer premises 350, neighborhood 340 and up through a connected grid can effectively become a bidirectional system where power can be delivered from the central power source to the consumers, but then the consumers can also generate excess capacity that is placed back out onto the grid. If the power generation for the neighborhood and neighboring neighborhoods exceeds instant power demand, the generated power will be pushed back up the grid toward to the power plant.” Wherein, it is interpreted that a BTM power source comprises a generation station (352) configured to generate utility scale electrical power for supply to an electrical grid.]
                It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Matan’s principles of a BTM power source configured to generate utility scale power for supply to an electrical grid into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a [Matan, Para. 71]

In regards to claim 24, Ramamurthy, Lundstrom, Barbour, and Liu disclose the limitations of claim 20 as outlined above:
While the combination further discloses:
wherein the BTM power received by the plurality of [loads] has not passed through the one or more utility-scale generation-side meters. [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and has not passed through the at least one utility scale generation side meters (120)]
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]
But the combination is not generally concerned with a plurality of loads that are connected to a generation system that is subject to metering by one of more utility scale meters
However, Matan discloses:
wherein the plurality of [loads] is electrically connected to a generation station that is subject to metering by one or more utility-scale generation-side meter, [[Matan, FIG. 6, Para. 88 & Para. 92]   “Grid 610 represents a utility grid network on which DER aggregation is permitted. Meter 620 represents a grid meter, or a meter used within the grid to measure and charge for power delivered by the grid. System 600 includes one or more loads 640 on the consumer side of PCC 622.” Wherein, it is interpreted that the plurality of loads (640) are electrically connected to a generation station (610) that is subject to metering by one of more utility scale generation side meter (620).]
                It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Matan’s principles of loads that are connected to a generation station that is subject to metering by one or more utility scale generation side meters into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a system of loads configured to receive power from multiple sources to include a utility with a meter configured to charge appropriately for power consumed by the loads. 

In regards to claim 25, Ramamurthy, Lundstrom, Barbour, and Liu disclose the limitations of claim 20 as outlined above:
While the combination further discloses:
wherein the BTM power received by the plurality of [loads] is not metered by the one or more utility-scale generation-side meter [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical 
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]
But the combination is not generally concerned with a plurality of loads that are connected to a generation system that is subject to metering by one of more utility scale meters
However, Matan discloses:
	wherein the power received by the plurality of [loads] is received from a generation station that is subject to metering by one or more utility-scale generation-side meters [[Matan, FIG. 6, Para. 88 & Para. 92]  “Grid 610 represents a utility grid network on which DER aggregation is permitted. Meter 620 represents a grid meter, or a meter used within the grid to measure and charge for power delivered by the grid. System 600 includes one or more loads 640 on the consumer side of PCC 622.” Wherein, it is interpreted that the plurality of loads (640) are electrically connected to a generation station (610) that is subject to metering by one of more utility scale generation side meter (620).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Matan’s principles of a BTM power source configured to generate utility scale power for supply to an electrical grid into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a modular grid [Matan, Para. 71]

In regards to claim 26, Ramamurthy, Lundstrom, Barbour, and Liu disclose the limitations of claim 20 as outlined above:
While the combination further discloses:
	 wherein the BTM power received by the plurality of [loads] from the generation station is not subject to Transmission and/or Distribution charges [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other device, in some examples) into an electrical network.” Wherein, it is interpreted that BTM power (i.e. power generated by energy resources 104) received by the plurality of loads (108, 110) is electrical power produced by a generation station (104) and is not metered (i.e. is not subject to charges)]
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]
But the combination is not generally concerned with a plurality of loads that are connected to a generation system that is subject to metering by one of more utility scale meters
However, Matan discloses:
	wherein the plurality of [loads] is electrically connected to a generation station that supplies utility-scale power to a grid, wherein power supplied by the grid is subject to Transmission and/or Distribution charges, [[Matan, FIG. 6, Para. 88 & Para. 92] “Grid 610 represents a utility grid network on which DER aggregation is permitted. Meter 620 represents a grid meter, or a meter used within the grid to measure and charge for power delivered by the grid. System 600 includes one or more loads 640 on the consumer side of PCC 622.” Wherein, it is interpreted that the plurality of loads (640) are electrically connected to a generation station (610) that is subject to metering by one of more utility scale generation side meter (620). Wherein, it is interpreted that power supplied by the grid is subject to a distribution (i.e. delivery) charge.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Matan’s principles of a BTM power source configured to generate utility scale power for supply to an electrical grid into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a modular grid network that can optimally distribute power generation and power demand based on availability to and from neighboring segments. [Matan, Para. 71]

Claims 8-9, 11-14, 16 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom in view of Matan, in view of Barbour, in view of Liu, and further in view of Bartone et al. US PG Publication 20020072868 (hereinafter Bartone):

In regards to claim 8, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above:

However, Bartone discloses:
a datacenter control system, wherein the datacenter control system is configured to provide a directive to the third controller based on a set of monitored conditions [[Bartone, FIG. 1 & Para. 43]  “The centralized data center 22 collects real-time energy use data via the network 40. The data server software can do real-time statistical analysis and energy use predictions based on the previous customer data, weather reports, and other dynamic factors. Based on real-time pricing and/or other factors, the centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis.” Wherein, it is interpreted that a datacenter control system (22) is configured to provide a directive to a third controller (36). Wherein, it is interpreted that the instructions (i.e. a directive) depends on a set of monitored conditions.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by the combination of Ramamurthy, Lundstrom and Matan, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 

In regards to claim 9, the combination of Ramamurthy, Lundstrom, Matan and Bartone disclose the limitations of claim 8 as outlined above:
The combination further discloses:
wherein the set of monitored conditions includes operating attributes of each [load] of the plurality of [loads] [[Bartone, FIG. 1, Para. 38 & Para. 43] “The centralized data center 22 collects real-time energy use data via the network 40. The facility transceiver unit 36 communicates data over the communications network 24 to the centralized data center 22, as shown by arrow 38. Such information can include power consumption information for individual devices within the facility.” Wherein, it is interpreted that a set of monitored conditions includes operating attributes (i.e. power consumption) of each load device of the plurality of load devices.]
each computing system of a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems of individual (i.e. each) computing system (i.e. servers of rack 320 or servers of rack 322)]

In regards to claim 11, Ramamurthy, Lundstrom, Matan, Barbour, Liu, and Bartone disclose the limitations of claim 8 as outlined above:
The combination further discloses:
wherein the datacenter control system is a remote master control system located remotely from the plurality of computing systems [[Bartone, FIG. 1 & Para. 35] “The centralized data center 22 does not necessarily have to be in the geographic center of the area of the facilities 26.” Wherein, it is interpreted that the datacenter control system (22) is a remote master control system located remotely from the plurality of loads (28)]

In regards to claim 12, Ramamurthy, Lundstrom, Matan, Barbour, Liu, and Bartone disclose the limitations of claim 11 as outlined above:

wherein the directive specifies to ramp power consumption up at the plurality of [loads]; and [[Bartone, FIG. 1 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the directive (i.e. control instruction) from the centralized data center 22 may specify to ramp power consumption up (i.e. activate at least one power consumption device) at the plurality of power consumption devices/loads (28)] 
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads.]
	direct the first controller to ramp power consumption up at the first set of computing systems and [[Ramamurthy, FIG. 3, FIG. 5, Para. 32, Para. 57, Para. 72-73 & Para. 111] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources. Elastic power allocation can be used for orchestration and control purposes. The enabling of one or more power sources can provide power for a data center rack. Each rack can include one or more power sources that can be connected to the power loads in the rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, 
	the second controller to ramp power consumption up at the second set of computing systems based on the directive. [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72-73] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources.  The enabling of one or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it interpreted that a second controller (522) is configured to cause a second set of computing systems (i.e. servers of rack 322, FIG. 3) to increase power consumption (i.e. by enabling power sources for the rack) based on instructions from a third controller (i.e. master controller).]
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]

In regards to claim 13, Ramamurthy, Lundstrom, Matan, Barbour, Liu, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:
wherein the directive specifies to ramp power consumption down at the plurality of [loads]; and [[Bartone, FIG. 1, Para. 36 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. One or more power consumption device 28 is connected 32 to a device controller 30.” Wherein, it is interpreted that the directive (i.e. control instructions) initiated from the centralized data center specify to ramp power reduction down (i.e. reduce power consumption) at a first set of power consumption devices (28a).]
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads.]
direct the first controller to ramp power consumption down at the first set of
[loads] and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a first controller (30a) to ramp power consumption down (i.e. limit power 
	the second controller to ramp power consumption down at the second set of [loads] based on the directive. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a second controller (30b) to ramp power consumption down (i.e. limit power consumption) at the second set of power consumption devices (28b) based on a directive (i.e. instructions) from the centralized data center (22)]
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]
	a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that the servers of rack 320 are the first set of computing systems] 
 computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that the servers of rack 322 are the second set of computing systems] 

In regards to claim 14, Ramamurthy, Lundstrom, Matan, Barbour, Liu, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:
wherein the directive specifies to ramp power consumption down at the first set of [loads]; and [[Bartone, FIG. 1, Para. 36 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. One or more power consumption device 28 is connected 32 to a device controller 30. Wherein, it is interpreted that the directive (i.e. control instructions) initiated from the centralized data center specify to ramp power reduction down (i.e. reduce power consumption) at a first set of power consumption devices (28a)]
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction)]
direct the first controller to ramp power consumption down at the first set of
[loads] based on the directive. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a first controller (30a) to ramp power consumption down (i.e. limit power consumption) at the first set of power consumption devices (28a) based on a directive (i.e. instructions) from the centralized data center (22)]
	a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that the servers of rack 320 are the first set of computing systems] 

In regards to claim 16, Ramamurthy, Lundstrom, Matan, Barbour, Liu, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:
	wherein the first controller is configured to cause the first set of [loads] to switch to a low power state or a full power state based on instructions from the third controller, and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 
	wherein the second controller is configured to cause the second set of [loads] to switch to a lower power state or a full power state based on instructions from the third controller [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a second controller (30b) to ramp power consumption down (i.e. limit power consumption) at the second set of power consumption devices (28b)]
a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not 
a second set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that the servers of rack 322 are the second set of computing systems] 

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom, in view of Barbour, in view of Liu, and in further in view of Bartone:


In regards to claim 29, Ramamurthy discloses: 
wherein the plurality of computing systems receive…power from a…power source, [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72] “The power sources are configured to deliver power via a power delivery bus 550. One or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that a plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3) receive power from a power source (i.e. 540-546, FIG. 5)]
and wherein the directive depends on…power availability at the plurality of computing systems; and [[Ramamurthy, FIG. 5, FIG. 18, Para. 32, Para. 73 & Para. 122] “The power sources can be controlled to operate in a peak efficiency range. The system 1800 can be implemented in a master-leaf hierarchy, where a master controller is in communication with multiple leaf controllers. The leaf controllers can apply the control actions as directed by the master controller. The allocation of the 
based on the directive, providing, by the secondary controller, instructions to: (i) a first primary controller configured to control a first set of computing systems of the plurality of computing systems and [[Ramamurthy, FIG. 3, FIG. 5, Para. 32, Para. 57, Para. 72-73 & Para. 111] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources. Elastic power allocation can be used for orchestration and control purposes. The enabling of one or more power sources can provide power for a data center rack. Each rack can include one or more power sources that can be connected to the power loads in the rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it is interpreted that a first controller (520) is configured to control a first set of computing systems (i.e. servers of a rack 320, FIG. 3) of the plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3) based on instructions (i.e. a directive) received from the secondary controller (510). Wherein, it is interpreted that the first controller is configured to control power (i.e. activate/deactivate) to servers located in the first rack (320) which subsequently is interpreted as controlling a first set of computing systems] (ii) a second primary controller configured to control a second set of computing systems of the plurality of computing systems. [[Ramamurthy, FIG. 3, FIG. 5, Para. 57 & Para. 72-73] “Leaf controllers can apply the control actions as directed by the master controller. The leaf controllers can be configured to control a plurality of power sources.  The enabling of one or more power sources can provide power for a data center rack. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches. Rack 310, further composed of consolidated rack mount power systems 312, 314, 316, and 318.” Wherein, it interpreted that a second controller (522) is configured to control a second set of computing systems (i.e. servers of rack 322, FIG. 3) of the plurality of computing systems (i.e. servers of racks 320 & 322, FIG. 3)based on instructions (i.e. a directive) received from the secondary controller (510). Wherein, it is interpreted that the second controller is configured to control power (i.e. activate/deactivate) to servers located in the second rack (322) which subsequently is interpreted as controlling a second set of computing systems.] 
a plurality of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322.” Wherein, it is interpreted that servers of racks 320 & 322 are the plurality of computing systems.]
                But Ramamurthy is not concerned with a plurality of loads configured to receive behind the meter power from a BTM power source. 
                However, Lundstrom discloses:
               loads receiving behind the meter (“BTM”) power from a BTM power source [[Lundstrom, FIG. 1, Para. 20 & Para. 34] “A collection of loads (both deferrable and non-deferrable) and inverter-interfaced energy resources behind a typical electric customer meter is referred to herein as a "net-load" unit. In the example of FIG. 1, for instance, energy resources 104, inverter 106, deferrable loads 108, and non-deferrable loads 110 may represent a net-load unit.  Energy resources 104 each represent a device or system capable of generating electrical power that can be fed (e.g., via an inverter or other 
                It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Lundstrom’s behind the meter power management principles into the system that uses a master controller to provide instructions to slave controllers based on power availability at a plurality of computing systems as taught by Ramamurthy would result in a system that stabilizes a local grid by leveraging high speed local measurements to ensure local measurements that could potentially vary over time are met [Lundstrom, Para. 16] 
	But the combination of Ramamurthy and Lundstrom is not generally concerned with receiving at a secondary controller a directive for controlling a plurality of loads. 
	However, Bartone discloses:
receiving, at a secondary controller, a directive for controlling power consumption by a plurality of computing systems,  [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a secondary controller (36) may receive a directive (i.e. control instruction from 22) for controlling power consumption (i.e. activate, deactivate, limit power, etc.) of power consumption devices (28a, 28b) by a plurality of computing systems (30a, 30b)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to [Bartone, Para. 41] 
Ramamurthy does not explicitly teach to granularly control a computing system. 
However, Barbour from the same or similar field of power availability and computing system control, teaches to granularly control a computing system (A local excess resource is used to provide energy from a local generator, that is equivalent “BTM” power, is used to power a mobile datacenter, and wherein the computing devices of the data center can be instructed to be shut off or to modify their computational effort to increase or decrease power consumption in relation to available power variations. This modification of power consumption is interpreted as granular control, and also includes changing mining activity of cryptocurrency or hashrate, voltage chamges, or clock rate (i.e frequency) changes of a processor, see P70-71, P67-68, P56, P28, P2, Barbour. Please also Note references in the relevant prior art section at the end of the instant office action further below, which similarly relate to using excess local power for datacenter/crypto mining, and which are highly relevant to the instant application’s specification, and include references avoiding paying of transmission fees and surplus energy, including solar energy).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating granular control, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an availbale power source (see P71, Barbour). 
	

However, Liu from the same or similar field of power management and computing systems, teaches the term “granular” (Granular control of computing resources. Liu also explicitly teaches local energy in the 100 Megawatt range, which is “utility-scale” according to the instant specification. Liu also teaches a power management system, and diverting oversupply of local generation, ramping, etc., see P124, P116, P28, P50, P57, P35, P5, P15-16, P19, P39, P75-76, P114, P122, P133, Liu. Please also Note references in the relevant prior art section of the instant office action further below, which include reference by Cavness which also mentions local power generation based on gas surplus, and includes generators in the MW range for powering mobile datacenter. ).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating “granular” control, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an available power source (see P71, Barbour; 124, Liu). 

	In regards to claim 30, Ramamurthy, Lundstrom, Barbour, Liu, and Bartone discloses the limitations of claim 29 as outlined above: 
	The combination further discloses: 
	receiving the directive from a remote master control system positioned remotely from the secondary controller, [[Bartone, FIG. 1, Para. 35 & Para. 39] “The centralized data center 22 does not necessarily have to be in the geographic center of the area of the facilities 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40.” Wherein, it is interpreted that a directive (i.e. control instruction) is received from a remote master system (22) positioned remotely from the secondary wherein the directive depends on a set of monitored conditions. [[Bartone, FIG. 1 & Para. 43] “The centralized data center 22 collects real-time energy use data via the network 40. The data server software can do real-time statistical analysis and energy use predictions based on the previous customer data, weather reports, and other dynamic factors. Based on real-time pricing and/or other factors, the centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis.” Wherein, it is interpreted that the instructions (i.e. a directive) depends on a set of monitored conditions.]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom in view of Matan, in view of Barbour, in view of Liu, in view of Bartone further in view of Hoffmann et al. US PG Publication 20170261949 (hereinafter Hoffmann):

In regards to claim 10, Ramamurthy, Lundstrom, Matan, Barbour, Liu, and Bartone disclose the limitations of claim 9 as outlined above: 
	But the combination is not generally concerned with a time constraint associated with completing a computational operation using one or more computing systems of the plurality of computing systems
	However, Hoffmann discloses:
	wherein the set of monitored conditions includes a time constraint associated with completing a computational operation using one or more computing systems of the plurality of computing systems [[Hoffmann, FIG. 1B, Para. 113 & Para. 126-127] “A computing device 120 executes a current application and sends performance data of the consumption and performance for a small set of computational configurations of the computing device 120 when executing the current application. The performance data is received by a server 110.  In step 232 of process 230, a target job latency is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Hoffmann’s principles of monitoring a time constraint associated with completing a computational operation using one or more computing systems into the system, taught by the combination of Ramamurthy, Lundstrom, Matan and Bartone, that uses a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that seeks to optimize the computational configuration according to a predefined criteria of minimizing the total energy consumption under the constraint that the application is completed within a predefined time window [Hoffmann, Para. 126] 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom in view of Matan, in view of Barbour, in view of Liu, in view of Bartone further in view of Cromer et al. US PG Publication 20060161765 (hereinafter Cromer):

In regards to claim 17, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
each computing system of a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that each server in the rack (320) is a computing system. Wherein, it is interpreted that the servers of rack 320 are the first set of computing systems. ] 
each computing system of a second set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that each server in the rack (322) is a computing system. Wherein, it is interpreted that the servers of rack 322 are the second set of computing systems] 
But the combination is not generally concerned with a first and second controller that control loads based on instructions from a third controller
However, Bartone discloses: 
wherein the first controller controls a…process of each [load] of the first set of [loads] based on instructions from the third controller, and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present 
wherein the second controller controls a boot up process of each [load] of the second set of [loads] based on instructions from the third controller [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a second controller (30b) controls a process (i.e. state) of each computing system of the second set of computing systems (28b) based on instructions from the third controller (36)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by the combination of Ramamurthy, Lundstrom and Matan, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing [Bartone, Para. 41] 
	But the combination of Ramamurthy, Lundstrom, Matan and Bartone is not generally concerned with a controller controlling a boot up process of a computing system
	However, Cromer discloses:
	a controller controlling a boot up process of a computing system [[Cromer, FIG. 1 & Para. 40] “The action that may be performed may include the appropriate server blade 102 pre-booting the operating system of client device 101. By pre-booting the operating system of client device 101 prior to client device 101 actually sending a command to boot its operating system to server blade 102 (which may have been routed to the appropriate server blade 102 via control module 104 as described above), boot time is significantly reduced.” Wherein, it is interpreted that a controller (102) controls a boot-up process (i.e. pre-booting) of an operating system of a computing system (101)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Cromer’s principles of controlling a boot up process of a computing system into the system, taught by the combination of Ramamurthy, Lundstrom, Matan and Bartone, that uses a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that reduces a boot time for computing devices in a data center environment; thereby reducing power and costs required for operation of the computing devices [Cromer, Para. 17] 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom in view of Matan, in view of Barbour, in view of Liu, in view of Bartone further in view of Bohrer et al. US PG Publication 20030074464 (hereinafter Bohrer):

In regards to claim 18, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
each computing system of a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that each server in the rack (320) is a computing system. Wherein, it is interpreted that the servers of rack 320 are the first set of computing systems. ] 
each computing system of a second set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that each server in the rack (322) is a computing system. Wherein, it is interpreted that the servers of rack 322 are the second set of computing systems] 
But the combination of Ramamurthy, Lundstrom and Matan are not generally concerned with a first and second controller that control loads based on instructions from a third controller
However, Bartone discloses: 
wherein the first controller controls an operation [state] of each computing system of the first set of [loads], and [[Bartone, FIG. 1, Para. 36-37, Para. 39 & Para. 43] “The centralized data center's 22 
wherein the second controller controls an operation [state] of each computing system of the second set of [loads]. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a second controller (30b) to control a state of each power consumption device of the second set of power consumption devices (28b)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught [Bartone, Para. 41] 
But the combination of Ramamurthy, Lundstrom, Matan and Bartone are not generally concerned with controlling an operation frequency of a server
However, Bohrer discloses: 
controlling an operation frequency of a server [[Bohrer, FIG. 1, FIG. 3, Para. 16 & Para. 19] “Cluster 101 further includes a plurality of servers, four of which are depicted in FIG. 1 and indicated by reference numerals 111-1, 111-2, 111-3, and 111-4. Each server 111 is connected to switch 110 via a dedicated network link (reference numerals 211, 212, 213, and 214). Servers 111 and switch 110 are configured to engage in a negotiation process to arrive at and agree upon an operating frequency for the corresponding link between them. In a conventional server cluster configuration, this negotiation is performed only during link initialization and the negotiation outcome, including the link's operating frequency, remains constant as long as the link is present.” Wherein, it is interpreted that an operation frequency of a server (111) is controlled (during a negotiation)] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bohrer’s principles of controlling an operation frequency of a server into the system, taught by the combination of Ramamurthy, Lundstrom, Matan and Bartone, that uses a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that dynamically adjusts an operating frequency of network links to conserve energy consumption with minimum performance loss [Bohrer, Para. 8] 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom, in view of Barbour, in view of Liu, in view of Bartone further in view of Bohrer et al. US PG Publication 20030074464 (hereinafter Bohrer):

In regards to claim 28, Ramamurthy, Lundstrom, Barbour, and Liu disclose the limitations of claim 20 as outlined above: 
While the combination further discloses: 
one or more computing system of a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that each server in the rack (320) is a computing system. Wherein, it is interpreted that the servers of rack 320 are the first set of computing systems. ] 
But the combination is not generally concerned with adjusting an operation state of one or more loads of the first set of loads 
However, Bartone discloses:
adjusting an operation…of one or more [loads] of the first set of [loads]. [[Bartone, FIG. 1, Para. 36-37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. One or more power consumption device 28 is connected 32 to a device controller 30. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
But the combination of Ramamurthy, Lundstrom and Bartone are not generally concerned with controlling an operation frequency of a server
However, Bohrer discloses: 
adjusting an operation frequency of a server [[Bohrer, FIG. 1, Para. 36, Para. 39 & Para. 50] “The cluster 101 includes a plurality of servers (111-1,111-2,111-3,111-4) Each server 111 is connected to switch 110 via a dedicated network link (211 212 213 214). Server 111 and the switch 110 reached an agreement on the operating frequency of the link between them. The server 111 is controlled by permanently to the minimum required to achieve the performance of the required operating frequency of the link-level, and thus it is possible to reduce the energy consumption and heat emission than the characteristics of the high frequency of operation.” Wherein, it is interpreted that an operation frequency of a server (111) is adjusted.]

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom in view of Matan, in view of Barbour, in view of Liu, in view of Bartone in view of Suffling US PG Publication 20130227139 (hereinafter Suffling) further in view of Chung et al. Korean Patent Document KR 20090012523A (hereinafter Chung): 

In regards to claim 19, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
a first set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that the servers of rack 320 are the first set of computing systems. ] 
a second set of computing systems [[Ramamurthy, FIG. 3 & Para. 57] “An example of a consolidated side mount power system is shown in configuration 302 which includes a first rack 320 and a second rack 322. The rack 310 includes rack-mounted equipment 330, which can comprise, but is not limited to, servers, storage devices, routers, and/or switches.” Wherein, it is interpreted that the servers of rack 322 are the second set of computing systems] 
But the combination of Ramamurthy, Lundstrom and Matan are not generally concerned with a first and second controller that control loads based on instructions from a third controller
However, Bartone discloses: 
wherein the first controller controls a [state] of the first set of [loads], and [[Bartone, FIG. 1, Para. 36-37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 
wherein the second controller controls a [state] of the second set of [loads]. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a second controller (30b) controls a process (i.e. state) of each computing system of the second set of computing systems (28b) based on instructions from the third controller (36)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by the combination of Ramamurthy, Lundstrom and Matan, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing [Bartone, Para. 41] 
But the combination of Ramamurthy, Lundstrom, Matan and Bartone are not concerned with a plurality of computing systems corresponding to a plurality of hash cards
However, Suffling discloses: 
wherein the plurality of computing systems corresponds to a plurality of hash cards, [[Suffling, FIG, 17 & Para. 257] “Any of the agreed-on parameters 1710 may be agreed on by two or more of the provisioning server 1700, the client device 1740 and the server 1780, depending on the particular parameter. For example such parameters may include any hash algorithms to be used for calculating hashes, such as the hash algorithms H, G and F, parameters indicative of the nature of any combination to which a hash algorithm is to be applied, parameters indicative of any additional operations to be performed on calculated hashes to obtain hash-dependent values, and parameters indicative of which portion of any hash or hash-dependent value is to be stored, communicated and/or compared.” Wherein, it is interpreted that a plurality of computing systems (1700, 1740, 1780) corresponds to plurality of hash cards (i.e. hash values stored in the computing systems)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Suffling’s principles of a plurality of computing systems corresponding to a plurality of hash cards into the system, taught by the combination of Ramamurthy, Lundstrom and Bartone, that uses a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing systems that require authentication prior to allowing access to stored data. [Suffling, Para. 2] 

	However, Chung discloses:
	a controller controlling a hash function rate of each hash card [[Chung, FIG. 3, FIG. 7, Para. 14 & Para. 42] “If the number of available servers in the server group is changed, the hashing function is changed to break the stickness between the user and the server.FIG. 7 is a block diagram illustrating an operation process of processing a deletion / failure of a server using the dynamic hashing-based load balancer 520 of the present invention. For example, if server 3 is deleted or fails, the hashing values that server 3 handled are transferred to servers 1 and 2. In this example, the hashing values 6 and 7 handled by server 3 are moved to server 1 (arrows 721 and 722), and the hashing values 8 handled by server 3 are transferred to server 2 (arrows 723). In case of server failure.” Wherein, it is interpreted that a controller/processor is configured to control a hash function rate (i.e. hashing values handled by a server) of each server with associated hash values (i.e. hash card)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Chung’s principles of enabling a controller to control hash rate of each hash card into the system, taught by the combination of Ramamurthy, Lundstrom, Bartone and Suffling, that uses data authentication principles to allow a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing systems that use load balancing and redistribution to solve the problem of degraded caching effects [Chung, Abstract] 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lundstrom, in view of Barbour, in view of Liu, in view of Bartone further in view of Sehgal et al. US PG Publication 20160170469 (hereinafter Sehgal): 

In regards to claim 27, Ramamurthy, Lundstrom, Matan, Barbour, and Liu disclose the limitations
of claim 20 as outlined above: 
	But the combination is not generally concerned with a third controller that receives a directive from a datacenter control system and is configured to provide instructions to either the first controller or second controller 
	However, Bartone discloses:
	receiving, at the third controller, [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads from a datacenter control system (22).]
	wherein the third controller receives the directive from a datacenter control system; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it 
	providing, by the third controller, instructions to ramp up power consumption to either the first controller or the second controller. [[Bartone, FIG. 1. Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that instructions provided by the third controller (36) may specify, to the first controller (30a), to ramp power consumption up (i.e. activate at least one power consumption device) at the plurality of power consumption devices (28)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by the combination of Ramamurthy and Lundstrom, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	But the combination is not generally concerned with a directive to ramp up power consumption at half of the plurality of computing systems
	However, Sehgal discloses: 
a directive to ramp up power consumption at half of the plurality of computing systems, [[Sehgal, FIG. 1 & Para. 38] “The group controller 102 identifies source and destination servers based on the sorted list. In some embodiments, one half (i.e., the top half or bottom half) of the sorted list may be identified as source servers and the other half may be identified as destination servers. Destination servers are those in which power consumption is to be increased by the corresponding power consumption change amount.” Wherein, it is interpreted that the group controller provides a directive/instruction to ramp up (i.e. increase) power consumption at half of the computing systems (i.e. the destination servers).] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sahgal’s principles of receiving a directive to ramp up power consumption at half of the plurality of computing systems into the system, taught by the combination of Ramamurthy, Lundstrom and Bartone, that uses a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing devices configured to have flexible power consumption change amounts to balance the servers resources and create more head room to place new workloads on the servers [Sehgal, Abstract] 

Regarding claim 31, the combination of Ramamurthy, Lindstrum, Mata, Barbour, and Liu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Liu further teaches wherein a BTM power source includes a generation station configured to generate utility-scale electrical power for supply to an electrical grid (Generators can provide power to a grid in the 100MW range, which is “utility-scale” according to the instant specification, see P28, Liu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Ramamurthy and incorporating utility-scale 
One of ordinary skill in the art would have been motivated to do this modification in order to provide be able to provide sufficient power to local server installation and provide ancillary services to a utility scale grid (see 28, P64, Liu). 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Maimon et al., WIPO Patent Publication No. WO2019/116375 teaches using excess solar generation to locally power computing, including computing of cryptocurrency mining. Also teaches grid connected, and consideration of avoiding transmission costs and to use excess power locally when feed-in tariff (payout rate for feeding electricity to the grid) is higher than the profitability of providing local computation power. 
 
Cavness et al., US Patent Publication No. 2020/0040272 teaches a mobile data center used to mitigate natural gas flaring by using the natural gas to runik onsite power generation modules to run the data centers. Furthermore, the data centers are used to mine cryptocurrency and power generators are stated to be in the MW range (supported by provisional application).

Kewl, “Start-up from the heart of Berlin has pioneered decentralized mobile mining by combining blockchain with regenerative energy” Press Release Crypto-News.net, November 13, 2017, 3pg PDF print out (https://www.crypto-news.net/start-up-from-the-heart-of-berlin-has-pioneered-decentralized-mobile-mining-by-combining-blockchain-with-regenerative-energy/), teaches a mobile data center using low-priced local energy to mine cryptocurrencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117